DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Subject Matter Eligibility Standard 
 	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.   
Specifically, claims 1 and 19 are directed to a method.  Claim 10 is directed to a system.   Each of the claims falls under one of the four statutory classes of invention.  
	Taken claim 1 as an example, claim 1 recites :
retrieving a user document including a user data entry in a user data field;
identifying a set of system data fields within a plurality of system documents potentially relevant to the user document;
determining, for each of the set of system data fields, a weighted value indicative of a likelihood that the system data field is relevant to the user data field;
identifying a most relevant system data field of the set of system data fields, the most relevant system data field having a highest weighted value of the determined weighted values;
and 
generating a custom document template including a dynamic data region for the user data entry, the dynamic data region mapped to the most relevant system data field.
These claimed limitations under a broadest reasonable interpretation, such as a mental process (concepts performed in the human mind (including an observation, evaluation, judgment, opinion). 
As per claims 1, 10 and 19, functions of  “determining”, “identifying” and “generating” are basic and generic computer functions.
Claims 2 and 11 recite identifying a set of characteristics of the user data entry, wherein each of the set of characteristics is indicative of at least one of a location, a function, or a content of the user data entry; and for each of the set of system data fields, determining, for each of the set of characteristics, a probability that the system data field is relevant to the characteristic, wherein identifying the most relevant system data field is based at least in part on the determined probabilities.
Functions of “identifying” are generic computer functions.
	Claims 3 and 12 recite wherein the custom document template has a same format as the user document. Claim 3 merely describes a type of document.  Claim 3 does not recite a function, computer structure or means for performing a function.

Claims 4 and 13 recite wherein the plurality of system documents are native to the system and the user document is non-native to the system.   Claim 4 merely describes a type of document.  Claim 4 does not recite a function, computer structure or means for performing a function.

Claims 5 and 14 recite identifying the user data entry based on at least one of special characters, text enclosures, or text highlighting in the user document.  Functions of “identifying” are generic computer functions.

Claims 6 and 15 recite wherein the weighted value is determined based at least in part on a naive Bayes’ classifier.  Claim 6 merely describes a data value.  Claim 6 is does not recite a function, computer structure or means for performing a function.

Claims 7 and 16 recite wherein the weighted value is determined based at least in part on one or more conditional probabilities.  Claim 6 merely describes a data value.  Claim 6 is does not recite a function, computer structure or means for performing a function.
 
	Claims 8 and 17 recite receiving the user document from a user, and providing the user with the custom document template.  Functions of receiving and providing involve a data gathering function 

Claims 9 and 18 recite receiving a selected file type for the user document, and formatting the custom document template into the selected file type.  Functions of receiving are data gathering functions.  Formatting function may be seen as a mental or manual process.
Claim 20 recites a receiving, formatting and providing function.  These functions are similar to data gathering functions. 
The claimed device and processors and memory of claims 10 and 19 are general purpose computers or computer storage devices (see the applicant’s specification).  These claimed computer structures are noted to perform routine computer functions such as receiving data, identifying, data, generating and providing data.  
 The claimed devices are seen as generic computers performing generic functions without an inventive concept.  These computers are simply a field of use that attempts to limit the abstract idea to a particular environment.  The type of data being manipulated does not impose meaningful limitations.  Looking at the elements as a combination does not add anything more than the elements analyzed individually.  
The judicial exception is not integrated into a practical application.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose new meaningful limits on practicing the abstract idea. 

The claimed “receiving” and “providing” functions are data gathering functions.  The  claimed functions of  “identifying”  and  “generating” are merely considered merely as purely conventional functions of a general purpose computer.   
 Applicant is reminded that using a computer to receive data, analyze or determine data and generate data (i.e., modify account records or status) data are basic computer functions. 
Moreover, the Specification discloses that the invention can be implemented using generic computer components. (See the applicant’s specification).  Each step taken individually requires no more than a general purpose computer to perform generic computer functions.
Considered as an ordered combination, the claimed computer components do not  anything that is already present when the steps are considered separately.    
These additional elements are not sufficient to amount to significantly more than the judicial exception because the claim does not effect an improvement to another technology or technical field, the claim does not amount to an improvement to the functioning of the processor or the server, and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.  Accordingly, the claims are therefore directed to an abstract idea.
The dependent claim(s) when analyzed and each taken as a whole are held to be patent  ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that  the claim(s) is/are not directed to an abstract idea.   

The prior art taken alone or in combination failed to teach or suggest : 
“determining, for each of the set of system data fields, a weighted value indicative of a 
likelihood that the system data field is relevant to the user data field, identifying a most relevant system data field of the set of system data fields, the most relevant system data field having a highest weighted value of the determined weighted values, and generating a custom document template including a dynamic data region for the user data entry, the dynamic data region mapped to the most relevant system data field” as recited in independent claim 1 and as similarly recited in independent claims 10 and 19. 

Eigner et al (US 20140123057 A1)  disclose  a system and method for populating user information onto an electronic form using human interactions via touch, voice, gestures or an input device. The electronic form is selected by the user for completion using a user profile of stored data. When a form field requires a manual input--such as a form field with multiple potential values a user is prompted to complete the field using one or more of the human interactions to allow the user to easily complete the field. These human interactions may include touching the form field with a finger on a touchscreen user interface, speaking the form field name, gesturing or selecting via the input device to generate a window of different potential values, and then touching, speaking, gesturing of selecting via the input device the value that the user prefers.

McCormick et al (US 20170147540 A1) disclose  A system for transforming unstructured documents includes a document intake machine comprising a document scanner. The document intake machine receives a physical trade document from an entity wherein the physical trade document has a format. The document scanner scans the physical trade document to create an electronic file of the physical trade document. A trade-executing machine receives the electronic file and compares the format of the electronic file to a database of known document templates. If the format of the electronic file does not match a known document template, the trade executing machine determines that the electronic file is an unstructured document, identifies a pattern between a field name of the electronic document and data associated with the field name, generates a structured template of the electronic file, by incorporating the identified pattern to transform the unstructured document into a structured document, and updates the database of known document templates with the template of the electronic file.
 
Conclusion        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FP/
/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        

November 23, 2022